

116 SRES 102 IS: Designating April 2019 as “Second Chance Month”.
U.S. Senate
2019-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 102IN THE SENATE OF THE UNITED STATESMarch 11, 2019Mr. Portman (for himself and Ms. Klobuchar) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating April 2019 as Second Chance Month.
	
 Whereas every individual is endowed with human dignity and value; Whereas redemption and second chances are values of the United States;
 Whereas millions of individuals in the United States have a criminal record; Whereas hundreds of thousands of individuals return to their communities from Federal and State prisons every year;
 Whereas neighbors returning to their communities have paid their debt to society after committing a crime but still face significant legal and societal barriers (referred to in this preamble as collateral consequences);
 Whereas returning individuals face collateral consequences automatically, regardless of— (1)a nexus between the legal or societal barrier and public safety;
 (2)the seriousness of the offense committed; (3)the time passed since the offense; or
 (4)the efforts of the individual to make amends or earn back the trust of the public; Whereas gaining meaningful employment is one of the most significant predictors of successful reentry into society and reducing future criminal activity;
 Whereas many individuals who have previously been incarcerated struggle to find employment because of collateral consequences, which are often not directly related to the offense committed or any proven public safety benefit;
 Whereas many States have laws that prohibit an individual with a criminal record from working in certain industries or obtaining professional licenses;
 Whereas education has also been shown to be a significant predictor of successful reentry into society;
 Whereas an individual with a criminal record often has a lower level of educational attainment than the general population and has significant difficulty acquiring admission to and funding for educational programs;
 Whereas an individual convicted of certain crimes is often barred from receiving the financial aid necessary to acquire additional skills and knowledge;
 Whereas an individual with a criminal record also often faces collateral consequences in securing a place to live;
 Whereas an individual with a criminal record is often barred from seeking access to public housing;
 Whereas an individual with a criminal record also often faces other collateral consequences, such as an inability to regain voting rights, volunteer in the community, and secure identification documentation;
 Whereas an individual who has been convicted and incarcerated may incur significant debt as a result of the conviction and incarceration;
 Whereas collateral consequences prevent millions of individuals in the United States from contributing fully to their families and communities;
 Whereas collateral consequences can contribute to recidivism, which increases crime and victimization and decreases public safety;
 Whereas the inability to find gainful employment and other collateral consequences of conviction inhibit the economic mobility of an individual with a criminal record, which can negatively impact the well-being of the children and the families of the individual for generations;
 Whereas the bipartisan First Step Act of 2018 (Public Law 115–391) was signed into law on December 21, 2018, to increase opportunities for individuals incarcerated in Federal prison to participate in meaningful recidivism reduction programs and prepare for a second chance;
 Whereas the Second Chance Act of 2007 (Public Law 110–199; 122 Stat. 657), which has resulted in the provision of reentry services to more than 164,000 individuals in 49 States and the District of Columbia since its enactment, was reauthorized through the First Step Act of 2018 (Public Law 115–391);
 Whereas April 21 marks the anniversary of the death of Charles Colson, who used his second chance following his incarceration for a Watergate-related crime to found Prison Fellowship, the largest outreach program to prisoners, former prisoners, and their families in the United States; and
 Whereas the designation of April as Second Chance Month can contribute to increased public awareness about the impact of collateral consequences, the need for closure for those who have paid their debt to society, and opportunities for individuals, employers, congregations, and communities to extend second chances: Now, therefore, be it
	
 That the Senate— (1)designates April 2019 as Second Chance Month;
 (2)honors the work of communities, governmental institutions, nonprofit organizations, congregations, employers, and individuals to remove unnecessary legal and societal barriers that prevent an individual with a criminal record from becoming a productive member of society; and
 (3)calls upon the people of the United States to observe Second Chance Month through actions and programs that promote awareness of those unnecessary legal and social barriers and provide closure for individuals with a criminal record who have paid their debt to society.